Order
This Court declines to accept jurisdiction on Sharolyn Selestewa’s Petition for Extraordinary Writ. Rule 35 of the Hopi Indian Rules of Civil and Criminal Procedure is analogous to Arizona’s rules regarding special actions. Like Arizona’s special action, the granting of an extraordinary writ is highly discretionary. See Pompa v. Superior Court in and for the County of Maricopa, 187 Ariz. 531, 931 P.2d 431 (1997). Under a special action, Ms. Selestewa bears the burden of persuasion where she alleges that the Tribal Court judge committed error in denying her motion to dismiss the criminal complaint with prejudicial surplus language. This Court is not persuaded that Ms. Sel-estewa has met that burden. A complaint does not constitute evidence. The surplus language does not prejudice Ms. Seleste-wa.
Therefore, this Court DECLINES to accept jurisdiction and DISMISSES the petition.